DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 11/29/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 2, 4 and 11 have been amended.  Claims 15-20 are cancelled.  Claims 21-26 are newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MARK J LEVINE (REG.NO. 60,300) on February 3, 2022.

The application has been amended as follows: 
In the Claims:

1.  An electric machine comprising: 
a stator defining a plurality of stator slots; 
a rotor adjacent and movable with respect to the stator; 
a magnet mounted to the rotor; and 

wherein the unitary bar conductor has a maximum conductor skin depth at a peak operating frequency of the electric machine, and wherein each of the electrically conductive wires has a transverse cross-section with a largest dimension that is about equal to or less than the maximum conductor skin depth of the unitary bar conductor [[.]],
wherein the electrically conductive wires include a first plurality of wires arranged in a first row and having a first transverse cross-section with a first size, a second plurality of wires arranged in a second row, abutting the first row, and having a second transverse cross-section with a second size, less than the first size, and a third plurality of wires arranged in a third row, abutting the second row, and having a third transverse cross-section with a third size, less than the second size.

2.    Cancelled.

4. The electric machine of claim 22, wherein each of the transverse cross-sections of the electrically conductive wires has a cross-sectional area, and wherein the cross-sectional areas of the bundled electrically conductive wires progressively decrease from an exterior to a center of the unitary bar conductor.

21.  Cancelled.

mutually parallel and abutting rows includes a first row abutting a second row abutting a third row, the first row containing a first series of the electrically conductive wires having a first width and a first height, the second row containing a second series of the electrically conductive wires having a second width and a second height, and the third row containing a third series of the electrically conductive wires having a third width and a third height.

Allowable Subject Matter
Claims 1, 3-14 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is the inclusion of the limitations of a stator with a hairpin winding with wires having a circular cross-section bundled in a bar conductor having a maximum conductor skin depth at a peak operating frequency and the wires having different sizes by row which are not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 3, 5-10 and 12-14 are allowed for the same reasons.
The primary reason for the allowance of claim 22 is the inclusion of the limitations of a stator with a hairpin winding with wires bundled in a bar conductor having a maximum conductor skin depth at a peak operating frequency and the wires having different heights and widths by row which are not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 4, 11 and 23-26 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and does not show or render obvious the allowed claims:
Inagaki (JP 2017107802 A) shows three different widths of conductors;
Bradfield (US 2004/0187293 A1) shows a stator with hairpin windings with round conductors; and
Even (US 2005/0248229 A1) shows a stator with hairpin windings with round conductors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ROBERT E MATES/Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832